Citation Nr: 0303197	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, secondary to service-connected amputation of right 
forearm below insertion of pronator teres.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to February 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's left shoulder disorder is related to the service-
connected amputation of right forearm below insertion of 
pronator teres.


CONCLUSION OF LAW

A left shoulder disorder is proximately due to or the result 
of the service-
connected amputation of right forearm below insertion of 
pronator teres.  38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The RO provided the veteran with a copy of the June 1999 
rating decision, July 1999 Statement of the Case, and 
February 2000 and August 2001 Supplemental Statements of the 
Case.  In correspondence dated in April 2001, the RO advised 
the veteran of the VCAA and VA's duties thereunder.  The RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what information or evidence was still needed from 
him, what he could do to help his claim, and what evidence 
had been obtained to support his claim. 

The RO and the Board have made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The RO retrieved treatment records and VA 
outpatient treatment records identified by the veteran.  The 
veteran was afforded a hearing before the RO in February 
2000.  A hearing before a Member of the Board was scheduled 
in April 2002-the outcome of which is not clear from the 
claims file.  After a preliminary review, the Board 
determined that additional development was needed prior to a 
decision on the merits.  An opinion as to whether a 
relationship existed between the claimed left shoulder 
disorder and the veteran's service connected right forearm 
amputation was obtained in December 2002.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to notify 
the claimant of the evidence necessary to substantiate the 
claim and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

At the December 2002 VA examination, the veteran complained 
of left shoulder pain as the result of overuse to compensate 
for his below-elbow amputation of the right arm.  VA 
treatment records and private medical records from Dr. S.A.L. 
confirm complaints of and treatment for left shoulder pain in 
association with complaints of left wrist pain.  The December 
2002 examination report shows that a physical examination of 
the left shoulder revealed positive findings.  The examiner 
opined that it was more likely than not that the arthritis 
was a natural occurring phenomenon that had been aggravated 
by the veteran's overuse from his below-elbow amputation of 
the right upper extremity.  The Board finds that the 
competent medical evidence of record shows that the veteran 
currently has a left shoulder disorder that is proximately 
due to or the result of the service-connected amputation of 
the right forearm.  Accordingly, service connection on a 
secondary basis is warranted.  38 C.F.R. §§ 3.303, 3.310(a).


ORDER

Service connection for left shoulder arthritis, secondary to 
service-connected amputation of right forearm below insertion 
of pronator teres is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

